GRIFFIN, Judge,
concurring specially
I agree with almost nothing contained in the specially concurring opinion of Judge Harris; however, in light of the new revisions to section 61.30(1), Florida Statutes1, this problem is unlikely to recur and I see no point in using up the considerable space it would take in Southern Second to join in this debate. I concur with the majority opinion because the amount awarded was not supported by substantial competent evidence. It is undisputed on appeal that a portion of the amount awarded was designed to serve as a hedge against the father’s possible relapse into drug use. I note, however, that child support is subject to modification in a paternity case. See sections 742.045-.06, Fla. Stat. (1991).

. Ch. 93-208, § 5, at 1605-09, Laws of Fla. (1993).